Exhibit 10.6

ATLAS ENERGY, L.P.

2010 LONG-TERM INCENTIVE PLAN

PHANTOM UNIT GRANT AGREEMENT

THIS AGREEMENT, made as of this     day of         , 20    (the “Date of Grant”)
by and between                     , (the “Grantee”) and ATLAS ENERGY, L.P.
(together with its successors and assigns hereinafter referred to as the
“Partnership”).

WHEREAS, the Partnership’s 2010 Long-Term Incentive Plan (the “Plan”) provides
for the grant of phantom units in accordance with the terms and conditions of
the Plan; and

WHEREAS, the Committee has determined that it would be in the best interest of
the Partnership to grant the phantom units described herein on the terms and
conditions hereinafter set forth; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Plan.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

  1. Grant of Phantom Units.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Partnership hereby grants the Grantee             phantom units, subject to
the restrictions set forth below and in the Plan (the “Phantom Units”).

 

  2. Phantom Unit Account.

Phantom Units represent hypothetical common units of the Partnership (“Units”),
and not actual Units. The Partnership shall establish and maintain a Phantom
Unit account, as a bookkeeping account on its records, for the Grantee and shall
record in such account the number of Phantom Units granted to the Grantee. No
Units shall be issued to the Grantee at the time the grant is made, and the
Grantee shall not be, nor have any of the rights or privileges of, a unitholder
of the Partnership with respect to any Phantom Units recorded in the account.
The Grantee shall not have any interest in any fund or specific assets of the
Partnership by reason of this grant or the Phantom Unit account established for
the Grantee.



--------------------------------------------------------------------------------

  3. Vesting.

The Phantom Units shall be subject to forfeiture until the Phantom Units vest.
The Phantom Units shall become vested according to the following schedule, if
the Grantee continues to be employed by, or provide service to Atlas Energy GP,
LLC, the Partnership or one of their Affiliates (collectively, “Atlas”) on the
applicable vesting date:

 

Vesting Date

   Vested Phantom units  

[First anniversary of the Date of Grant

       % 

Second anniversary of the Date of Grant

       % 

Third anniversary of the Date of Grant

       % 

Fourth anniversary of the Date of Grant

       %] 

The vesting of the Phantom Units shall be cumulative, but shall not exceed 100%
of the Phantom Units.

 

  4. Termination of Phantom Units.

(a) Except as provided below, upon the Grantee’s termination of employment with
Atlas (“Termination of Employment”) or termination of service (“Termination of
Service”) to Atlas for any reason before all of the Phantom Units vest, any
unvested Phantom Units shall automatically terminate and shall be forfeited as
of the date of the Grantee’s Termination of Employment. No issuance of Units
shall be made with respect to any unvested Phantom Units that terminate as
described in this Section 4.

(b) Upon the Grantee’s Termination of Employment or Termination of Service by
reason of death, any unvested Phantom units shall immediately vest.

(c) Upon the Grantee’s Termination of Employment or Termination of Service by
reason of Disability, the unvested Phantom units shall immediately vest.

 

  5. Payment of Phantom Units.

(a) If and when the Phantom Units vest, the Partnership shall issue to the
Grantee one Unit for each vested Phantom Unit, subject to the Grantee’s payment
of withholding taxes as described below. Issuance of Units shall be made within
30 days after the vesting date, subject to the Grantee’s payment of withholding
taxes as described below.

(b) All distributions under this Agreement are subject to applicable federal
(including FICA), state and local tax withholding, in accordance with
Section 8(b) of the Plan. Unless the Committee determines otherwise, the Grantee
or other person entitled to payment under this Agreement shall be required to
pay to Atlas the amount of any taxes that Atlas is required to withhold with
respect to the Phantom Units. Atlas may also deduct from any compensation or
other amounts owing to the Grantee, including by payroll deduction or
withholding of Units, the amount of any applicable taxes with respect to the
Phantom Units. If the Committee determines that Units may be used to satisfy tax
withholding, such Units shall be valued based on their Fair Market Value at the
time the tax withholding is required to be made; provided, however, that not
more

 

2



--------------------------------------------------------------------------------

than the legally required minimum tax withholding amount may be settled by Unit
withholding. If Atlas fails to pay any required tax withholding amount in the
manner specified by Atlas or its agent when the Phantom Units become taxable,
after receiving written notice from Atlas or its agent, Atlas is authorized to
cancel such Phantom Units, in which case the Phantom Units shall be forfeited
and shall not be paid to the Grantee.

(c) The obligation of the Partnership to deliver Units shall also be subject to
the condition that if at any time the Committee shall determine in its
discretion that the listing, registration or qualification of the Units upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of Units, the Units may not be
issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee. The issuance of Units to Grantee pursuant to
this Agreement is subject to any applicable taxes and other laws or regulations
of the United States or of any state having jurisdiction thereof.

 

  6. Distribution Equivalent Rights with respect to Phantom Units.

Until such time as the Phantom Units are paid or forfeited, if a distribution is
paid by the Partnership on its Units, the Partnership shall pay to the Grantee,
in cash, the amount of the corresponding Distribution Equivalent attributable to
the Grantee’s then outstanding Phantom Units. The Distribution Equivalent shall
be paid to the Grantee on the date on which the distribution is paid by the
Partnership on Units.

 

  7. Change in Control.

The provisions of the Plan applicable to a Change in Control shall apply to the
Phantom Units, and, in the event of a Change in Control, the Committee may take
such actions as it deems appropriate pursuant to the Plan.

 

  8. Grant Subject to Plan Provisions.

This grant is made pursuant to the Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Plan. The grant and payment of the Phantom Units are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Units, (ii) changes in
capitalization of the Partnership and (iii) other requirements of applicable
law. The Committee shall have the authority to interpret and construe the
Phantom Units pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.

 

3



--------------------------------------------------------------------------------

  9. Restrictive Covenants.

As a condition of this grant, the Grantee agrees as follows:

(a) The Grantee agrees, at all times, to hold in strict confidence all
Confidential Information (as defined below) and never, during the course of the
Grantee’s employment with Atlas or thereafter, to make any use of such
information except as (and then, only to the extent) required to perform the
Grantee’s duties. The restrictions of this paragraph (a) shall not apply to
information or data that the Grantee can establish is or has become known to the
public generally through no fault of the Grantee or has come into the Grantee’s
possession lawfully and not through the Grantee’s employment or service as the
case may be.

(i) For purposes of this Agreement, “Confidential Information” means all
commercially sensitive information and data, in whatever format, originated by,
or on behalf of, or within the knowledge or possession of, Atlas, or any
independent contractor performing services on behalf of Atlas. Without limiting
the foregoing, Confidential Information includes, but is not limited to,
information that has been designated as proprietary or confidential; information
constituting trade secrets; information that, by the nature of the surrounding
circumstances, should be treated as proprietary or confidential; and information
or data conceived, discovered or developed in whole or in part by the Grantee
while employed by or providing services to Atlas.

(ii) The Grantee acknowledges that the Grantee’s relationship with Atlas is one
of confidence and trust such that the Grantee has in the past been, and may in
the future be, privy to Confidential Information of Atlas.

(b) The Grantee agrees that during the Grantee’s employment or provision of
services with Atlas and for a period of 12 months following termination of the
Grantee’s employment with or provision of services to Atlas, regardless of the
reason for such termination:

(i) The Grantee will not, directly or indirectly, solicit, or attempt to
solicit, for employment, with the Grantee or with any other person or entity,
any employee, consultant, and/or other independent contractor of Atlas, nor will
the Grantee, directly or indirectly, solicit or induce, or attempt to solicit or
induce, any such individual to leave his or her employment with Atlas or to
terminate his or her agreement to provide services to Atlas.

(ii) The Grantee will not, directly or indirectly, solicit, or attempt to
solicit, any lease or other interest in oil and gas or real property benefitting
oil and gas operations for the Grantee, or for any other person or entity, from
any lessor and/or transferor of oil and gas rights (or holder of any right of
way) or prospective lessor and/or transferor of such rights of Atlas (a) with
which/whom the Grantee had contact within the 12 months prior to the termination
of the Grantee’s employment with Atlas or (b) for which the Grantee had access
to Confidential Information, during and by virtue of the Grantee’s employment or
service with Atlas.

(c) The Grantee acknowledges and agrees that the restrictions contained in this
Section 9 are reasonable and necessary to protect the legitimate business
interests of Atlas and that the Partnership would not have entered into this
Agreement in the absence of such restrictions.

 

4



--------------------------------------------------------------------------------

(d) The Grantee acknowledges and agrees that any breach by the Grantee of any of
the covenants or agreements contained in this Section 9 will result in
irreparable injury to Atlas, for which Atlas may be entitled to any remedy at
law or equity, including specific performance of the Grantee’s obligations under
this Section 9, as well as injunctive relief without the posting of any bond,
such as may be granted by a court with competent jurisdiction.

(e) In addition to the foregoing remedies, the Grantee agrees that in the event
the Grantee breaches any of the covenants or agreements contained in this
Section 9:

(i) The Committee may determine that the Grantee’s unvested Phantom Units shall
be cancelled and forfeited without payment by the Partnership, and

(ii) The Committee may require that the Grantee return to the Partnership any
vested Units paid to the Grantee (or the Fair Market Value of such Units)
pursuant to this Agreement at such date and on such terms and conditions as the
Committee deems appropriate. Atlas shall exercise the right of recoupment
provided in this Section 9(e)(ii) within two years after the Grantee’s breach of
any of the covenants or agreements contained in this Section 9, and the
Partnership shall be entitled to set off against the amount of any such gain any
amounts owed to the Participant by Atlas.

(f) If any provision of this Section 9 or the application hereof is determined
by any court with competent jurisdiction to be invalid or unenforceable, the
other portions of this Section 9 or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any court of
competent jurisdiction determines that any provision of this Section 9 is
unenforceable, then the Grantee agrees to the reformation of any such covenant
or agreement by the court to limits that the courts finds to be enforceable.

(g) The provisions of this Section 9 shall survive the termination of this
Agreement and termination of the Grantee’s employment with or the provision of
services to Atlas, as the case may be.

 

  10. Adjustment of and Changes in Units of the Partnership.

In the event that any transaction or event affects the Units such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan, the
Committee or the Board shall make such adjustment to this grant of Phantom Units
as is provided for in Section 4(a) of the Plan.

 

  11. No Employment or Other Rights.

The grant shall not confer upon the Grantee any right to be retained by or in
the employ or service of Atlas and shall not interfere in any way with the right
of Atlas to terminate the

 

5



--------------------------------------------------------------------------------

Grantee’s employment or service at any time. The right of Atlas to terminate at
will the Grantee’s employment or service pursuant to or in the absence of a
contract at any time for any reason is specifically reserved.

 

  12. No Unitholder Rights.

Neither the Grantee, nor any person entitled to receive payment in the event of
the Grantee’s death, shall have any of the rights and privileges of a Unitholder
until the Units have vested and have been issued to Grantee.

 

  13. Assignment and Transfers.

Except as the Committee may otherwise permit pursuant to the Plan, the rights
and interests of the Grantee under this Agreement may not be sold, assigned,
encumbered or otherwise transferred except, in the event of the death of the
Grantee, by will or by the laws of descent and distribution. In the event of any
attempt by the Grantee to alienate, assign, pledge, hypothecate, or otherwise
dispose of the Phantom Units or any right hereunder, except as provided for in
this Agreement, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Partnership
may terminate the Phantom Units by notice to the Grantee, and the Phantom Units
and all rights hereunder shall thereupon become null and void. The rights and
protections of Atlas hereunder shall extend to any successors or assigns of
Atlas. This Agreement may be assigned to a third party by the Atlas without the
Grantee’s consent.

 

  14. Applicable Policies.

The grant made pursuant to this Agreement shall be subject to any applicable
clawback and other policies established by the Board or the Committee from time
to time.

 

  15. Applicable Law.

The validity, construction, interpretation and effect of this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the conflicts of laws provisions thereof, except that
Section 9 shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

 

  16. Section 409A.

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), or an exemption, and payments may only be
made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. To the maximum extent
permitted under Section 409A of the Code, the benefits provided under this
Agreement are intended to be subject to a “substantial risk of forfeiture” under
Section 409A of the Code, and will be paid within the “short term deferral
period” following the lapse of the applicable forfeiture conditions. In no event
may the Grantee, directly or indirectly, designate the calendar year of a
payment. Notwithstanding anything in this

 

6



--------------------------------------------------------------------------------

Agreement to the contrary, if required by Section 409A of the Code, if the
Grantee is considered a “specified employee” for purposes of Section 409A of the
Code and if payment of any amounts under this Agreement is required to be
delayed for a period of six months after separation from service pursuant to
Section 409A of the Code, payment of such amounts shall be delayed as required
by Section 409A of the Code, and the accumulated amounts shall be paid in a lump
sum payment within ten days after the end of the six-month postponement period.
If the Grantee dies during the six-month postponement period prior to the
payment of benefits, the amounts withheld on account of Section 409A of the Code
shall be paid to the personal representative of the Grantee’s estate within 60
days after the date of the Grantee’s death.

 

  17. Amendment.

This Agreement may be amended by the Board or the Committee at any time, subject
to the provisions of Section 7(b) of the Plan.

 

  18. Notice.

Any notice to the Partnership provided for in this Agreement shall be addressed
to the Partnership in care of its Chief Legal Officer at its executive offices
at 1845 Walnut Street, 10th Floor, Philadelphia, Pennsylvania 19103 or at such
other address as to which the Partnership shall have notified Grantee in
writing, and any notice to the Grantee shall be addressed to such Grantee at the
current address shown on the payroll of Atlas, or to such other address as the
Grantee may designate to Atlas. Any notice shall be delivered by hand or by a
recognized courier service such as FedEx or UPS, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Phantom Unit Grant Agreement has been duly executed as
of the Date of Grant.

 

ATLAS ENERGY, L.P. By:   Atlas Energy GP, LLC, its general partner By:  

 

  Lisa Washington, Chief Legal Officer

I hereby accept the award of Phantom Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all of the decisions and determinations of the Committee or Board with
respect to the Phantom Units shall be final and binding.

 

    

 

   Date                          , Grantee   

 

8